DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kori et al. (U.S. Publication No. 2009/0156004) In view of Kim et al. (“Effects of B2H6 Pretreatment on ALD of W Film Using Sequential Supply of WF6 and SiH4”), further in view of Chandrashekar et al. (U.S. Publication No. 2013/0302980)
Regarding claim 1, Kori teaches a method comprising:
providing a gas mixture in a gas supply line (see Fig. 2, supply line 39), wherein the gas mixture includes diborane (B2H6) with a balance of hydrogen (H2) (see paragraph [0038], Fig. 13);

Kori does not specifically teach that the device is a vertical structure having a plurality of horizontally-oriented features, or wherein the diborane decomposes to form a boron layer, converting the boron layer to a transition metal layer in the semiconductor substrate the boron layer being formed in the horizontally-oriented features.  Kori teaches that the tungsten is formed by pre-treating with B2H6 and subsequently depositing tungsten with WF6, but does not specifically teach the chemical mechanism of pre-treatment.  However, Kim teaches that the method of pre-treatment with B2H6 forms a layer of elemental boron on in a through-hole or other feature, and then the boron is converted to tungsten when WF6 is introduced (see pages 157-158).  It would have been obvious to a person of skill in the art that the B2H6 pre-treatment of Kori would function in the same way because the same pre-cursors and method are used.
Kori teaches that the tungsten is filled into holes, but does not specifically teach that the hole features are horizontally oriented in a vertical structure.  However, Chandrashekar teaches filling horizontally oriented features in a vertical NAND with tungsten (see 1F, 1G and 4A).  It would have been obvious to a person of skill in the art at the time of the priority date that the method of Kori could also be used to fill horizontal features in a vertical NAND device with tungsten because Kori teaches that the method allows for high step coverage, high deposition rates, uniform deposition and high stability (see paragraph [0034]-[0039]). 

Regarding claim 2, Kori in view of Kim and Chandrashekar teaches the method of claim 1, wherein the gas mixture includes at least 20% by volume of diborane with the balance of hydrogen.
Kori does not specifically teach the ratio of diborane to carrier gas.  However, it would have been obvious to a person of skill in the art at the time of the priority date that the non-critical diborane 

Regarding claim 3, Kori in view of Kim and Chandrashekar teaches the method of claim 2, wherein the gas mixture includes between about 20% and about 50% by volume of diborane with the balance of hydrogen.
Kori does not specifically teach the ratio of diborane to carrier gas.  However, it would have been obvious to a person of skill in the art at the time of the priority date that the non-critical diborane concentration could be optimized through routine experimentation in order to achieve the optimal resistivity, uniformity, step coverage, or other desired outcomes.

Regarding claim 4, Kori in view of Kim and Chandrashekar teaches the method of claim 1, wherein the transition metal layer includes molybdenum, ruthenium, cobalt, or tungsten (tungsten, see paragraph [0038]).

Regarding claim 5, Kori in view of Kim and Chandrashekar teaches the method of claim 1, wherein converting the boron layer to the transition metal layer comprises reacting the boron layer with a tungsten-containing precursor to form a tungsten layer (see paragraph [0038], reacted with WF6).

Regarding claim 6, Kori in view of Kim and Chandrashekar teaches the method of claim 5, wherein the tungsten-containing precursor includes tungsten hexafluoride (WF6), tungsten hexachloride (WCl6), or tungsten hexacarbonyl (W(CO)6) (see paragraph [0038], WF6).

Regarding claim 7, Kori in view of Kim and Chandrashekar teaches the method of claim 1, wherein the gas mixture is substantially free of nitrogen (N2) (see paragraph [0038]).

Regarding claim 8, Kori in view of Kim and Chandrashekar teaches the method of claim1, wherein the semiconductor substrate has openings in sidewalls of the vertical structure that are fluidically accessible from the vertical structure through the openings (see Chandrashekar Fig. 1F and 4A).

Regarding claim 9, Kori in view of Kim and Chandrashekar teaches the method of claim 1, wherein the vertical structure is a three-dimensional (3-D) vertical NAND structure (see Chandrashekar paragraph [0041]).

Regarding claim 10, Kori in view of Kim and Chandrashekar teaches the method claim 1, wherein the boron layer is conformally deposited in the horizontally-oriented features of the vertical structure (see Kim Fig. 6), the boron layer having a step coverage of at least 90% (see paragraph [0034], near-perfect step coverage, i.e. close to 100%).

Regarding claim 11, Kori in view of Kim and Chandrashekar teaches the method of claim , wherein introducing the gas mixture comprises pulsing the diborane with the balance of hydrogen for a period of time between about 0.1 seconds and about 10 seconds in a pulsed nucleation layer (PNL) deposition cycle (see Kori Fig. 13, paragraph [0033])).

Regarding claim 12, Kori in view of Kim and Chandrashekar teaches the method of claim 1, wherein introducing the gas mixture comprises pulsing the diborane with the balance of hydrogen for a period of time between about 1 second and about 60 seconds (see paragraph [0033]).

Regarding claim 14, Kori teaches an apparatus comprising:
a gas supply line ((Fig. 2, supply line 39), wherein the gas supply line contains a gas mixture of diborane with a balance of hydrogen (see paragraph [0038], Fig. 13);
a deposition chamber (Fig. 2) coupled to the gas supply line, wherein the deposition chamber is configured to process a semiconductor substrate (substrate 42) in the deposition chamber,; and
a controller (22) configured with instructions for performing the following operations:
introducing the gas mixture from the gas supply line into the deposition chamber to a surface of the semiconductor substrate (see paragraph [0038]).
Kori does not specifically teach the semiconductor substrate including a vertical structure having a plurality of horizontally-oriented features, where the diborane decomposes to form a boron layer in the horizontally-oriented features; and converting the boron layer to a transition metal layer in the semiconductor substrate.  Kori teaches that the tungsten is formed by pre-treating with B2H6 and subsequently depositing tungsten with WF6, but does not specifically teach the chemical mechanism of pre-treatment.  However, Kim teaches that the method of pre-treatment with B2H6 forms a layer of elemental boron on in a through-hole or other feature, and then the boron is converted to tungsten when WF6 is introduced (see pages 157-158).  It would have been obvious to a person of skill in the art that the B2H6 pre-treatment of Kori would function in the same way because the same pre-cursors and method are used.
Kori teaches that the tungsten is filled into holes, but does not specifically teach that the hole features are horizontally oriented in a vertical structure.  However, Chandrashekar teaches filling 

Regarding claim 15, Kori in view of Kim and Chandrashekar teaches the apparatus of claim 14, wherein the gas mixture includes at least 20% by volume of diborane with the balance of hydrogen.
Kori does not specifically teach the ratio of diborane to carrier gas.  However, it would have been obvious to a person of skill in the art at the time of the priority date that the non-critical diborane concentration could be optimized through routine experimentation in order to achieve the optimal resistivity, uniformity, step coverage, or other desired outcomes.

Regarding claim 16, Kori in view of Kim and Chandrashekar teaches the apparatus of claim 15, wherein the gas mixture includes between about 20% and about 50% by volume of diborane with the balance of hydrogen.
Kori does not specifically teach the ratio of diborane to carrier gas.  However, it would have been obvious to a person of skill in the art at the time of the priority date that the non-critical diborane concentration could be optimized through routine experimentation in order to achieve the optimal resistivity, uniformity, step coverage, or other desired outcomes.

Regarding claim 17, Kori in view of Kim and Chandrashekar teaches the apparatus of claim 14, wherein the transition metal layer includes molybdenum, ruthenium, cobalt, or tungsten (tungsten, see paragraph [0038]).

Regarding claim 18, Kori in view of Kim and Chandrashekar teaches the apparatus of claim 14, wherein the controller configured with instructions for converting the boron layer is configured with instructions for reacting the boron layer with a transition metal precursor to form the transition metal layer (precursor WF6, paragraph [0038])).

Regarding claim 19, Kori in view of Kim and Chandrashekar teaches the apparatus of claim 14, wherein the semiconductor substrate has openings in sidewalls of the vertical structure that are fluidically accessible from the vertical structure through the openings (see Chandrashekar Fig. 1F and 4A).


Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kori in view of Kim and Chandrashekar, further in view of Gao et al. (U.S. Patent No. 7,655,567).
Regarding claim 13, Kori in view of Kim and Chandrashekar teaches the method of claim 1, but does not specifically teach further comprising: exposing the semiconductor substrate to a reducing gas, wherein the reducing gas includes silane, disilane, or hydrogen.
However, Gao teaches a method of pre-treating with diborane and hydrogen, and reducing WF6 with silane (col. 4, lines 5-10).  It would have been obvious to a person of skill in the art to use a reductant because they are extremely common in vapor deposition to reduce precursors.  Furthermore, it would have been obvious to use a silane reductant because Gao teaches that this is a proper reducing agent for use with WF6 after diborane pre-treatment.

Regarding claim 20, Kori in view of Kim and Chandrashekar teaches the apparatus of claim 14, wherein the controller is further configured with instructions for performing the following operation:
exposing the semiconductor substrate to a reducing gas, wherein the reducing gas includes silane, disilane, or hydrogen.
However, Gao teaches a method of pre-treating with diborane, and reducing WF6 with silane (col. 4, lines 5-10).  It would have been obvious to a person of skill in the art to use a reductant because they are extremely common in vapor deposition to reduce precursors.  Furthermore, it would have been obvious to use a silane reductant because Gao teaches that this is a proper reducing agent for use with WF6 after diborane pre-treatment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/EVAN G CLINTON/Examiner, Art Unit 2816                                                                                                                                                                                                        

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816